Title: From George Washington to William Brown, 30 June 1786
From: Washington, George
To: Brown, William



Sir,
Mount Vernon 30th June 1786.

In answer to your favor of the 27th written at the request of the Trustees of the Alexandria Academy, I have the honor to inform you that the education of boys for the purposes mentioned in my letter of the 17th of December, was what I had principally, if not wholly in view at that time. But if it shall appear to the Trustees that there are girls who may Fitly share the benefits of the institution, I will readily comprehend them in a ratio not to exceed one girl for four boys. With esteem & regard I am &c.

G: Washington

